      Case 2:20-cv-00274-JCZ-JVM Document 23 Filed 07/07/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  RICHARD BAKER
                                                             CIVIL ACTION

  VERSUS                                                     NO: 20-274


  BMW OF NORTH AMERICA, LLC                                  SECTION: "A" (1)

                              ORDER AND REASONS

      The following motion is before the Court: Rule 12(b)(1) and Rule 12(b)(6)

Motion to Dismiss (Rec. Doc. 17) filed by Defendant, BMW of North America, LLC

(“BMW”). Plaintiff, Richard Baker, opposes the motion. The motion, submitted on June

10, 2020, is before the Court on the briefs without oral argument.

      I.     BACKGROUND

      The plaintiff, Richard Baker, has sued BMW for a manufacturing defect in the

N63 engine in the pre-owned 2009 BMW 750i that he purchased in 2013 for

$58,790.88. Baker believes that the engine is defective because it consumes an excessive

amount of oil at an extremely rapid rate requiring him to add BMW-approved engine oil

well before the recommended oil change intervals. Baker concedes that he noticed the

problem not long after he purchased the vehicle but he alleges that a technician with a

local authorized BMW dealer assured him that such oil consumption was normal and

BMW persistently refused to acknowledge the defect. Baker alleges that the problem

continued to worsen requiring him to add two quarts of oil for every 200 miles of use in

order to prevent catastrophic engine damage or failure.

      According to Baker it has become widely known throughout the automotive

industry that the N63 may be defective due to the oil consumption problem. Baker

                                      Page 1 of 6
      Case 2:20-cv-00274-JCZ-JVM Document 23 Filed 07/07/20 Page 2 of 6



contends that BMW knew as far back as 2008 about the N63’s oil consumption

problem. Baker believes that BMW fraudulently concealed the presence of the defect.

       Baker contends that the oil consumption defect substantially impairs the use,

value, and safety of the vehicle, and that he either would not have purchased the vehicle

or would have paid significantly less for it had he known about the problems with the

N63 prior to the purchase. As for damages, Baker claims that it would cost about

$15,000 dollars to repair the problem, and he claims that he has incurred out of pocket

expenses of $2000 associated with the engine oil consumption problem. Baker contends

that he has been deprived of his original bargain in purchasing the vehicle because the

engine could fail at any time, and the problem discourages him from traveling long

distances in his vehicle. Baker fears that he will suffer significant loss when he sells the

vehicle because the reputation of the vehicle has been impaired by now -public research

establishing that the N63 engine suffers from an oil consumption defect.

       On August 10, 2018, Baker opted out of a class action settlement reached in Bang

v. BMW of North America, LLC, and joined with several other plaintiffs to file an action

in the District of New Jersey on December 3, 2018. It is the Court’s understanding that

Baker’s claims, none of which were based on Louisiana law, were dismissed without

prejudice.

       Baker filed this individual suit on January 27, 2020, asserting several claims

related to the N63 engine. The claims are based on the MMWA (Magnuson-Moss

Warranty Act) and Louisiana law.

       BMW now moves to dismiss all causes of action pursuant to Rules 12(b)(1) and

12(b)(6).



                                        Page 2 of 6
      Case 2:20-cv-00274-JCZ-JVM Document 23 Filed 07/07/20 Page 3 of 6



       II.    DISCUSSION

       In the context of a motion to dismiss the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in the plaintiff=s favor.

Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009) (citing Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308 (2007); Scheuer v. Rhodes, 416 U.S. 232, 236

(1974); Lovick v. Ritemoney, Ltd., 378 F.3d 433, 437 (5th Cir. 2004)). However, the

foregoing tenet is inapplicable to legal conclusions. Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009). Thread-bare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice. Id. (citing Bell Atlantic Corp. v. Twombly,

550, U.S. 544, 555 (2007)).

       The central issue in a Rule 12(b)(6) motion to dismiss is whether, in the light

most favorable to the plaintiff, the complaint states a valid claim for relief. Gentilello v.

Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Doe v. MySpace, Inc., 528 F.3d 413,

418 (5th Cir. 2008)). To avoid dismissal, a plaintiff must plead sufficient facts to Astate a

claim for relief that is plausible on its face.@ Id. (quoting Iqbal, 129 S. Ct. at 1949). AA

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.@ Id. The Court does not accept as true Aconclusory allegations, unwarranted

factual inferences, or legal conclusions.@ Id. (quoting Plotkin v. IP Axess, Inc., 407 F.3d

690, 696 (5th Cir. 2005)). Legal conclusions must be supported by factual allegations.

Id. (quoting Iqbal, 129 S. Ct. at 1950).

       A motion filed pursuant to Rule 12(b)(1) raises the defense of lack of subject

matter jurisdiction. Fed. R. Civ Pro. 12(b)(1). The claim that a party lacks Article III

standing is an attack on the court’s subject matter jurisdiction or constitutional

                                           Page 3 of 6
      Case 2:20-cv-00274-JCZ-JVM Document 23 Filed 07/07/20 Page 4 of 6



authority to adjudicate the claim. See Bender v. Williamsport Area Sch. Dist., 475 U.S.

534, 541 (1986). Injury in fact sufficient to confer Article III standing is a constitutional

requirement. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016)

(citing Raines v. Byrd, 521 U.S. 811, 820 (1997)). To establish injury in fact, a plaintiff

must show that he or she suffered “an invasion of a legally protected interest” that is

“concrete and particularized” and “actual or imminent, not conjectural or hypothetical.”

Id. at 1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). For an

injury to be “particularized,” it “must affect the plaintiff in a personal and individual

way.” Id. (quoting Lujan, 504 U.S. at 560 n.1).

       At the outset the Court’s rejects BMW’s contention that Baker lacks Article III

standing to pursue his claims. Baker clearly alleges particularized injury; whether he can

prove the particularized injury that he alleges and whether that injury is compensable

for anything more than a de minis dollar amount are questions for another day. The

more speculative aspects of his damages claim do not deprive the Court of subject

matter jurisdiction.

       The Court likewise rejects BMW’s argument that all of Baker’s claims are

prescribed on the face of his complaint. While the allegations do establish that Baker

noticed the oil consumption problem shortly after purchasing the vehicle in 2013, he

also alleges that BMW tried to conceal or downplay the problem when he became

suspicious and raised the issue. The Court is unmoved by BMW’s contention that

Baker’s MMWA, redhibition, LPLA (Louisiana Products Liability Act), and fraudulent

concealment claims are prescribed on the face of the complaint and that none of Baker’s




                                        Page 4 of 6
      Case 2:20-cv-00274-JCZ-JVM Document 23 Filed 07/07/20 Page 5 of 6



tolling arguments have merit.1

       The same reasoning applies to the LUTPA (Louisiana Unfair Trade Practices Act)

claim because the period provided by that statute, as amended in 2018, is prescriptive

not peremptive. Congregation of Immaculate Conception Roman Catholic Church of

Par. of Calcasieu v. Sam Istre Constr., Inc., 253 So. 3d 196, 202 (La. App. 3rd Cir. 2018)

(citing La. R.S. § 51:1409(E)).

       The Court does not address the class action tolling argument at this time, having

concluded that the claims are not prescribed on the face of the complaint.

       Finally, the Court is not persuaded that Baker’s allegations fail to state a claim for

his various causes of action. Whether there was actually any actionable concealment on

the part of BMW is not a question that can be resolved on the pleadings. Similarly, the

Court cannot conclude as a matter of law, again based on allegations alone, that Baker

should have been able to ascertain through the exercise of reasonable diligence that

there was an oil consumption issue with his vehicle. 2 And the Court cannot conclude,

based on the pleadings, that the conduct alleged does not rise to the level of that

necessary to support a LUTPA claim.

       Accordingly, and for the foregoing reasons;




1 To be clear, the Court is not making a finding that the claims are timely. BMW may
very well prevail on the prescription defense when moving for summary judgment at a
later time. The Court finds only that the claims are not prescribed on their face, that
BMW therefore bears the burden of proof to establish that they are prescribed, and that
BMW has not met that burden by relying solely on the pleadings.
2 Although BMW did not raise this issue, the Court notes that Baker’s claim for treble
damages under the LUTPA fails because there is no allegation that the attorney general
of this state put BMW on notice regarding its conduct. La. R.S. § 51:1409(A).


                                        Page 5 of 6
     Case 2:20-cv-00274-JCZ-JVM Document 23 Filed 07/07/20 Page 6 of 6



      IT IS ORDERED that the Rule 12(b)(1) and Rule 12(b)(6) Motion to

Dismiss (Rec. Doc. 17) filed by Defendant, BMW of North America, LLC is DENIED.

      July 6, 2020


                                          JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE




                                  Page 6 of 6
